DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because: Fig. 3D indicates two unlabeled arrows which don’t appear to be pointing at anything in either Fig. 3D or 3C. Applicant’s figure 3D is included below, wherein the erroneous arrows are circled.

    PNG
    media_image1.png
    292
    355
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 39-45 and 49-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koeth (US 2015/0196323).
Regarding Claim 39, Koeth teaches an integrated tubular device (as seen in Fig. 1) for delivering humidified gases, comprising: 

    PNG
    media_image2.png
    291
    712
    media_image2.png
    Greyscale

an elongate tubular body (Fig. 1, annotated, (T*)) comprising an open proximal end (Fig. 1, annotated, (Prox*)), an open distal end (Fig. 1, annotated, (Dist*)), and a lumen (Fig. 1, annotated, (L*)) therethrough; 
a material (Fig. 1, (BM)) operably connected to an interior of the lumen (as seen in Fig. 1) and configured to reversibly store a volume of liquid in a liquid form within the material and release the volume of liquid in a vapour form when the material is heated. Koeth [0039]-[0040] teaches the material is a humidifying material, and, wherein the material is humidified with water, therefore reversibly stores a volume of liquid, followed by creating humidity (releasing the volume of liquid in a vapor form) when in contact with the heating element. 
Koeth further teaches a heating element (Fig. 1, (H, Hg)) operably connected to the elongate tubular body (T*), the heating element (H, Hg) configured to heat the material such that the volume of liquid transforms from the liquid form to the vapour form ([0039] heating element (Hg, H) contacts humidifying material, and [0017] wherein the heating element (wire) heats the humidifying material to create humidity).  

Regarding Claim 40, Koeth teaches device of Claim 39, wherein the material (BM) comprises a hydrophilic or hygroscopic material ([0024] wherein the material is a humidifying material, therefore meets the limitation of being hydrophilic or hygroscopic).  

Regarding Claim 41, Koeth teaches the device of Claim 39, wherein the material comprises a hydrophilic material ([0024] wherein the material is a humidifying material, therefore meets the limitation of being hydrophilic).

Regarding Claim 42, Koeth teaches the device of Claim 39, wherein the material comprises a hygroscopic material ([0024] wherein the material is a humidifying material, therefore meets the limitation of being hygroscopic).  

Regarding Claim 43, Koeth teaches the device of Claim 39, wherein the material is configured to absorb the volume of liquid ([0024] wherein the humidifying material is capable of absorbing a (volume of) liquid).

Regarding Claim 44, Koeth teaches the device of Claim 39, wherein the material is configured to wick the volume of liquid ([0024] wherein the humidifying material is capable of (wicking) absorbing a (volume of) liquid).  
Regarding Claim 45, Koeth teaches the device of Claim 39, wherein the material comprises the volume of liquid ([0024] wherein the humidifying material is capable of absorbing a (volume of) liquid, therefore comprises the volume of liquid).

Regarding Claim 49, Koeth teaches the device of Claim 39, wherein the heating element comprises a heater wire ([0023] wherein heating element (Hg, H) is a heating wire).  

Regarding Claim 50, Koeth teaches the device of Claim 49, wherein the heater wire (H, Hg) is positioned proximate the material (seen in Fig. 1, wherein heater wire (Hg) is in contact with material (BM)).

Regarding Claim 51, Koeth teaches the device of any of Claim 50, wherein the liquid comprises water ([0024] wherein the liquid is water).

Regarding Claim 52, Koeth teaches a method of delivering humidified gases to a target using an integrated tubular device (seen in Fig. 1) comprising: 
an elongate tubular body (Fig. 1, annotated, (T*)) comprising an open proximal end (Fig. 1, annotated, (Prox*)), an open distal end (Fig. 1, annotated, (Dist*)), and a lumen (Fig. 1, annotated, (L*)) therethrough; 

    PNG
    media_image2.png
    291
    712
    media_image2.png
    Greyscale

a material (Fig. 1, (BM)) operably connected to an interior of the lumen (as seen in Fig. 1) and configured to reversibly store a volume of liquid in a liquid form within the material and release the volume of liquid in a vapour form when the material is heated ([0040] wherein the material reversibly stores liquid, and wherein the heating element heats the humidifying material), the method comprising: 
flowing gases from a gases source (Fig. 1, (G)) from the open proximal end (Prox*) of the elongate tubular body (T*), through the lumen (L*), and out the open distal end (Dist*) of the elongate tubular body (T*); 
heating the material (BM) such that at least a fraction of the volume of liquid transforms from the liquid form to the vapour form to humidify the flowing gases ([0017] wherein the inflowing gas is heated and humidified by the material to then flow out to the patient); and 
flowing the humidified gases to a target (Fig. 1, (P), and [0046] wherein the humidified gas flows to the patient (target) from distal end (P)).

Regarding Claim 53, Koeth teaches the method of Claim 52, further comprising reversibly storing the volume of liquid in the liquid form within the material ([0040] wherein the material reversibly stores liquid, and wherein the heating element heats the humidifying material).  

Regarding Claim 54, Koeth teaches the method of Claim 52, wherein at least 50% of the volume of liquid transforms from the liquid form to the vapour form to humidify the flowing gases ([0034] wherein more than 90% humidity can be achieved, therefore satisfying at least 50% of the volume of liquid transforms from the liquid form to the vapor form to humidify the flowing gases).

Regarding Claim 55, Koeth teaches the method of Claim 52, wherein the target comprises an operative site of a patient (Fig. 1, (P), and [0046] wherein the humidified gas flows to the patient (target) from distal end (P)).  

Regarding Claim 56, Koeth teaches the method of Claim 52, wherein the gases comprise carbon dioxide ([0003] wherein it is known in the art to use carbon dioxide as part of the gases to be delivered in the procedure).  

Regarding Claim 57, Koeth teaches the method of Claim 52, wherein the liquid comprises water ([0045] wherein the liquid to be delivered is sterile water).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Koeth (US 2015/0196323) as evidenced by UnitConverters. 
Regarding Claim 46, Koeth teaches the device of Claim 39, wherein the volume of liquid is between about 10cc and about 1,000cc ([0040] wherein the material is humidified with about 10mL of sterile water, therefore the volume of liquid is about 10cc). 
It is known in the art that 10mL is equivalent to 10cc. This is further supported by the provided NPL, UnitConverters, which also teaches that mL and cc are equivalent.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Koeth (US 2015/0196323) in view of Zheng et al., (US 2017/0143931).
Regarding Claim 47, Koeth teaches the device of Claim 39, and while Koeth teaches the volume of liquid can be 10cc, Koeth doesn’t explicitly teach wherein the volume of liquid is between about 25cc and about 500cc.
In related prior art, Zheng teaches an integrated tubular device for humidification of gases, having a volume of liquid in the device which can be from about 0.01mL to about 30mL (Zheng [0010]) (wherein mL is equivalent to cc).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the volume of liquid of Koeth, to be 30mL (equivalent to 30cc, which is between 25-500cc), to better react to fluctuations in the humidity brought on by tidal volume fluctuations as the patient breathes (Zheng [0027]).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Koeth (US 2015/0196323) in view of Howard (US 2007/0104540).
Regarding Claim 48, Koeth teaches the device of Claim 39, wherein the elongate tubular body (T*) comprises an outer layer (as seen in Fig. 1).
While Koeth teaches an outer layer, Koeth doesn’t explicitly teach wherein the outer layer is configured to be impermeable to liquid, vapour, or gases.  
In related prior art, Howard teaches that polyvinyl chloride (PVC) is a gas impermeable material (Howard [0021]). 
Koeth teaches the outer layer of the elongate tubular body as being made from PVC (Koeth [0022]). One skilled in the art would understand that the outer layer of the elongate tubular body of Koeth being made from PVC would be gas impermeable because the elongate tubular body of Koeth is used to deliver a humidified gas from one end of the device (at the gas source), to the other end of the device (to the patient), to provide effective humidification and prevent drying out of the internal surfaces of the body in a patient (Koeth [0003]). It would thus be recognized that the PVC material being used would be gas impermeable in order to prevent loss of gas through the outer layer of the tube as the gas is being delivered; all to obtain the desired gas flow with desired relative humidity (Koeth [0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                       
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783